DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    454
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    444
    media_image3.png
    Greyscale

Applicant’s Election
Applicant’s Election of 9/15/22 without traverse is acknowledged:

    PNG
    media_image4.png
    283
    835
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicant intends by the recitation, “gas buster” as this expression is used in the claims. It is unclear what minimal structure this language intends. This language fails to particularly point out and distinctly claim the subject matter which the inventor(s) assert to be the invention, such that one skilled in the art would be placed on notice as to what constitutes infringement.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776